DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 16-18 are objected to because of the following informalities:
In claim 16, the first two instances of “fixture in question” should be corrected to --first fixture--.
In claim 16, the last instance of “fixture in question” should be corrected to --second fixture--.
In claim 17, the first instance of “fixture in question” should be corrected to --second fixture--.
In claim 17, the second instance of “fixture in question” should be corrected to --first fixture--.
In claim 18, “fixture in question” should be corrected to --respective fixture--.
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “circumferential line.” The circumferential direction is circular, and is not a straight line, which makes this term indefinite. This rejection may be overcome by amending the limitation to read --circumferential path--. Claim 12 is rejected for the same reason as claim 2.
Claim 2 recites the limitation “the at least one support surface of each mount has a unique angular position.” Claim 2 depends from claim 1, which recites a plurality of mounts, each having at least 2 support surfaces. Thus, it is unclear whether every support surface must be in a unique position, or whether every set of support surfaces comprising amount must be at a unique angular position. For the purpose of examination, the limitation has been interpreted as and may be corrected to -- each mount has a unique angular position--. Claim 12 is rejected for the same reason as claim 2.
Claim 7  recites the limitation “the third support surface is a convex support surface.” Claim 7 depends from claim 6, which recites, “the third support surface is a concave support surface.” Thus, it is unclear whether the third support surface is convex or concave. For the purpose of examination, the claim has been interpreted as and may be corrected to depend from claim 5.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is contrary to claim 6, from which it depends, because claim 6 says the surface is concave and claim 7 says the same surface is convex.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerstein (US 2013/0149450).

    PNG
    media_image1.png
    265
    333
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    131
    88
    media_image2.png
    Greyscale

			Fig 2					Fig 3
Regarding claim 1, Feuerstein discloses:
A fixture for supporting a plurality of gas turbine engine blades (¶2) that are to be imaged, the fixture comprising:
a plurality of interconnected mounts (4 sets of mounts, each set having anchor 26 and stop feature 76, connected by platform 22, see Figs 2 and 3) arranged to lie within a common plane;
wherein:
each mount comprises at least one support surface (26, 76) for supporting a respective blade; and
support surfaces of respective mounts are uniformly shaped and oriented such that their respective normal vectors have the same angle with respect to the common plane (surface appear to be parallel to the platform 22, not that each blade is held identically in Figs 4-5, as would be desirable for the coating operation); wherein each mount comprises:
a first support structure (26, ¶24) comprising a base portion (portion of platform 22 between rails) and two parallel side walls (rails) extending from a first support surface of the base portion;
wherein a space is defined between the two side walls for receiving a root portion of the respective blade (¶24); and
a second support structure (76) comprising … a second support surface that is parallel to the common plane.
Feuerstein does not disclose:
[the second support structure comprises] a cuboidal block.
Feuerstein discloses a cylinder rather than a cuboidal block.
The basis for the design choice rejection without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.
Since Applicant has not disclosed that having  the second support surface as a cuboidal block solves any stated problem or is for any particular purpose above the fact that the top surface supports the blade and it appears that the cylindrical support surface of Feuerstein  would perform equally well with a cuboidal block as claimed by Applicant, it would have been an obvious matter of design choice to modify the second support surface of Feuerstein by utilizing a cuboidal shape as claimed for the purpose of supporting the blade.
Feuerstein discloses the blades held vertically. However, because turbine blades exist in various sizes, a different turbine blade could be supported lying down instead, with a root between the rails of anchor 26, and an airfoil portion lying atop the root stop 76.
Regarding claim 2, Feuerstein discloses:
the plurality of mounts (26, 76) are:
interconnected via a central hub (center portion of platform 22); and
arranged at spaced positions in a circumferential line about the central hub, such that the at least one support surface of each mount has a unique
angular position about the hub (see Fig 2).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11, and 15 are allowed.
Claims 16-18 are objected to for formal matters, but otherwise allowable.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose using the support of claim 1 to place blades such that the blades have a first common facing orientation, as claimed in claim 15. The prior art does not disclose using two such fixtures, one concave and one convex, as claimed in claims 8 and 16.
Since the particular support of claim 1 is not disclosed in the prior art for imaging, the gray reference color of claim 3 is not obvious.
Since the second support surface of Feuerstein acts as a root stop, and additional support surface as claimed in claim 5 is not obvious, as there is no longitudinal extent of an airfoil to support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dillner (US 4,729,804 ) relates to positioning a turbine blade for machining each side of the blade with a method for flipping the blade (see Figs 3A-3C).

    PNG
    media_image3.png
    236
    402
    media_image3.png
    Greyscale

Sherlock (US 2009/0064520) discloses a support for machining a turbine blade, where multiple support surfaces (60, 70) are used.

    PNG
    media_image4.png
    651
    541
    media_image4.png
    Greyscale


Hoskin (US 2018/0297137) discloses securing a turbine blade for machining including parallel clamps 116 to hold the root.

    PNG
    media_image5.png
    835
    433
    media_image5.png
    Greyscale

Stakelberg (US 2019/0292911) discloses a fixture for holding a fan blade for repair. The fixture includes a keyway 208 with parallel sides 208 for the root and an adjustable crossbar to support the airfoil.

    PNG
    media_image6.png
    396
    409
    media_image6.png
    Greyscale

Sherrill (US 2014/0250675) discloses a support for a helicopter rotor blade, where clamp fasteners 252 can secure clamps to capture the blade. This feature is not used for “flipping” the blade.

    PNG
    media_image7.png
    674
    476
    media_image7.png
    Greyscale


Elman (US 2004/0124573) discloses a restraint for machining a blade, the restraint having parallel dovetail restrains 373 and a cuboid block 731.

    PNG
    media_image8.png
    628
    484
    media_image8.png
    Greyscale


Henderson (US 2017/0136569) discloses a fixture for welding a turbine blade.

    PNG
    media_image9.png
    507
    453
    media_image9.png
    Greyscale


Wal (US 6,279,888) discloses a fixturing device appropriate for various objects including turbines and blades (col 1 lines 54-55). The device may be used with “"mounting components" includes vacuum clamps, magnets, risers, spacers, fasteners, hex rod spherical locators, posts, and other known components for supporting or holding objects on a platform.”

    PNG
    media_image10.png
    387
    284
    media_image10.png
    Greyscale

JP H04-282455 relates to taking a picture of a turbine blade and analyzing the colors to determine corrosion.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745